Citation Nr: 0509115	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  02-02 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active Army service from August 1959 to 
December 1967 and active Air Force service from August 1968 
to June 1983.

This appeal is from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The veteran filed a claim for service connection for PTSD in 
September 1998.  The RO reasonably adjudicated that claim.  
The Board has restyled the issue for reasons explained in the 
discussion below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This is a case of numerous diagnoses of PTSD based on 
unverified stressors.  See 38 C.F.R. § 3.304(f) (2004).  The 
record also includes other diagnoses and impressions, 
specifically of generalized anxiety disorder and rule out 
bipolar II disorder.  The veteran's service medical records 
include records of psychiatric complaints predating his 
Vietnam tour of duty, which a Vet Center practitioner noted 
in September 1998 and August 1999.  The veteran's service 
medical records include a December 1963 dispensary notation 
of psychiatric complaints and referral to the mental health 
clinic at the veteran's request, but no records of the result 
of the referral.  His personnel records show he was then at 
Fort Bliss, Texas.

Taking this all together, the record reasonably suggests 
expansion of the scope of the veteran's claim to encompass a 
claim for acquired psychiatric disorders other than PTSD.  It 
would assist the veteran to prosecute his claim for VA to 
seek a report of the psychiatric consultation noted in the 
December 1963 dispensary record.  It would further assist the 
veteran if VA afforded him a psychiatric examination focused 
on determining whether the veteran developed any psychiatric 
disorder in service other than PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Request any mental health clinic 
report of December 1963 or any time in 
1964 from any base dispensary or mental 
health clinic at Fort Bliss, Texas, 
including a search of facility's clinical 
records as well as the veteran's health 
records.

2.  Schedule the veteran for a VA 
psychiatric examination.  Provide the 
examiner the claims file.  The examiner 
is to report all diagnosable Axis I 
disorders.

?	The examiner is to make a 
longitudinal review of the veteran's 
psychiatric history and psychiatric 
treatment history, making sure to 
note the service medical report of 
psychiatric symptoms in December 
1963 and any others service 
psychiatric records, the May 1979 
service medical note of alcohol 
abuse, and the September 1998 and 
August 1999 Vet Center Treatment 
Summaries discussing pre-Vietnam 
psychiatric symptoms, as well 
subsequent treatment records and 
medical opinions.

?	The examiner is to provide an 
opinion whether it is less than, 
equal to, or greater than 50 percent 
probable that the veteran developed 
an Axis I disorder in service other 
than PTSD.

3.  Readjudicate the claim for service 
connection for an acquired psychiatric 
disorder to include PTSD.  If any claim 
remains denied, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



